The opinion of the court was delivered by
Isham, J.
The judgment of the county court in this case must be affirmed. The note contains an absolute and unconditional promise by the defendant to pay the amount for which it was given. The effect of the testimony offered by the defendant was to show a different contract made at the time the note was given, and that a liability was not to exist according to the terms of the note. Such testimony is clearly inadmissible. No contemporaneous agreement is admissible to vary or alter the terms of the note, or of any other written agreement. The cases of Isaacs v. Elkins, 11 Vt. 679, and Bradley v. Bentley, 8 Vt. 243, are in principle decisive of this case.
This is not a case of a total or partial failure of consideration, for the defendant has the benefit of the claim which the plaintiff had against Newell; nor is it a case of an agreement in relation to the payment of the note made subsequent to its execution. The whole defense seems to rests on the want of good faith by the defendant towards Newell, and of which he should not avail him^ self to avoid the note he gave to the plaintiff.
Judgment affirmed.